Title: To James Madison from Peder Pederson, 29 May 1804
From: Pederson, Peder
To: Madison, James



Philadelphia May 29th. 1804.
The undersigned His Danish Majesty’s Chargé d’affairs near the United States has the honour of transmitting to the Secretary of State a translated Copy of an ordinance concerning stranded goods for the Dutchies of Sleswic and Holstein; in consideration of, that the principal object which the King his master therein has had in view, is so far as possible to alleviate the fate of mariners who may have the misfortune to strand on the coast of those provinces, and to diminish their loss: the undersigned flatters himself, that this ordinance will not fail in meeting with the approbation of the Government of the United States.
The undersigned avails himself of this opportunity to renew to Mr. Madison the assurance of his highest Consideration.
P: Pedersen
